Citation Nr: 1512364	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  10-30 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 9 to December 20, 1962.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran's verified service of record consists of a period of ACDUTRA from July 1962 to December 1962. 

2.  During the Veteran's lifetime, service connection had been incorrectly established for amyotrophic lateral sclerosis (ALS) and residuals.

3.  The Veteran's death certificate shows that the Veteran died from acute subdural hematoma from a fall, noting other contributing conditions as amyotrophic lateral sclerosis, coronary artery disease, status post bypass surgery, type II diabetes mellitus, hypertension, and hyperlipidemia.

4.  A disability of service origin is not shown to have been causally or etiologically related to, or to have played any role in producing or hastening, the Veteran's death.



CONCLUSION OF LAW

A service-connected disability or a disability of service origin did not cause the Veteran's death, or substantially or materially contribute to his death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record reflects that in a June 2010 letter, the appellant was informed of the evidence needed to substantiate her claim of entitlement to service connection for the cause of the Veteran's death.  It also informed her of the evidence that she should submit and that which VA would obtain on her behalf.  The letter did not include a list of the Veteran's service-connected disabilities during his lifetime.  However, the Veteran was only service-connected for residuals of ALS.  The Board notes that service-connection for residuals of ALS was granted incorrectly.  Additionally, the Appellant submitted statements about the Veteran's ALS.  Therefore, the Board finds that the Appellant was aware of the service-connected disabilities, the service-connected disabilities were incorrectly service-connected, and the Appellant is not prejudiced by the lack of a list in the notice.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, service personnel records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the appellant.

Service Connection for Cause of Death

Service connection for cause of death may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected disability or a disability related to service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a Veteran will be considered as having been due to a service-related disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-related disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's death certificate shows that the Veteran died from acute subdural hematoma from a fall, noting other contributing conditions as amyotrophic lateral sclerosis, coronary artery disease, status post bypass surgery, type II diabetes mellitus, hypertension, and hyperlipidemia.  The Appellant asserts that the Veteran was service-connected for residuals of ALS and that the residuals of ALS contributed to the Veteran's death.  

Effective September 23, 2008, 38 C.F.R. § 3.318 established presumptive service connection for ALS manifested at any time after active duty service.  See 73 Fed. Reg. 54691 (Sept. 23, 2008) and 74 Fed. Reg. 57072 (Nov. 4, 2009).  The requirements to establish service connection for ALS on a presumptive basis are as follows:

(a) Except as provided in paragraph (b) of this section, the development of amyotrophic lateral sclerosis manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for that disease.

(b) Service connection will not be established under this section:

(1) If there is affirmative evidence that amyotrophic lateral sclerosis was not incurred during or aggravated by active military, naval, or air service;

(2) If there is affirmative evidence that amyotrophic lateral sclerosis is due to the veteran's own willful misconduct; or

      (3) If the veteran did not have active, continuous service of 90 days or more.

38 C.F.R. § 3.318 (2013).

The Veteran was granted service connection for ALS based upon this presumption in an April 2009 rating decision.  

Upon reviewing the Appellant's claim of service connection for cause of death, the RO noted that the Veteran did not have the requisite ninety days of active duty service required for the presumption of service connection for ALS.  The available DD-214 form indicates that the Veteran served from July 1962 to December 1962 for a period of ACDUTRA.  No other evidence suggests that the Veteran served on a period of active duty.  

If a veteran did not serve for any period of time on active duty, he or she must establish service connection for a disability on a direct basis first in order to achieve "veteran" status and be entitled to compensation.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Thus, a claimant whose claim is based on a period of ACDUTRA can never be entitled to the presumption of service connection.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

The Veteran's service treatment records show a clinically normal physical examination in December 1962.  The corresponding report of medical history also contains no indication that the Veteran's cause of death was related to service.  The Veteran noted only a history of mumps and eye trouble.  The record shows no connection between the Veteran's cause of death and his ACDUTRA service.  

Given the above, the Board must conclude that the original award of service connection for ALS was incorrect, as the relevant statutory and regulatory provisions were incorrectly applied.  The record contains no evidence suggesting that the Veteran served on active duty for 90 continuous days.  Instead, the only evidence of record shows he served for a five month period of ACDUTRA service which, unfortunately, does not qualify him for the presumption of service connection for his ALS. Moreover, since then, the Appellant has not presented any competent evidence suggesting a direct relationship between the Veteran's ALS and his ACDUTRA service.  Accordingly, entitlement to service connection for cause of death is denied.


ORDER

Entitlement to service connection for cause of death is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


